Beck, P. J.,
dissenting. I dissent from the ruling in the second headnote. The rule stated in the case of Rock Run Iron Co. v. Miller, 156 Ca. 136, that the applicant for registration of his title to lands under the land-registration act must allege and prove good title in himself thereto, is undoubtedly true. But if another party than the applicant for registration, who has or apparently has title to the land, comes in and waives all of his rights and consents to the registration of the title in the name of the applicant for registration, he thereby forever estops himself and his privies from asserting title to the land in question. If he is the only party having a claim of interest in the land other than the applicant, and he makes such a waiver or enters such a consent as *759that indicated, and there is no valid claim on the part of any other person of an interest in the land, then the applicant has good title in himself and is entitled to the registration of the land as sought.